NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


GENCI XHELAJ and                             )
TEUTA KANNI,                                 )
                                             )
             Appellants,                     )
                                             )
v.                                           )         Case No. 2D16-1804
                                             )
MCCORMICK 105, LLC,                          )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 2, 2017.

Appeal from the Circuit Court for Pinellas
County; Bruce Boyer, Judge.

Michael P. Fuino of Weidner Law, P.A.,
St. Petersburg, for Appellants.

Manuel Farach of McGlinchey Stafford,
Fort Lauderdale, for Appellee.


PER CURIAM.


             We affirm the final judgment of foreclosure in all respects, save one. The

appellee confesses there was no competent, substantial evidence to support the

attorney's fee award within the foreclosure judgment, and so we reverse and remand for

the trial court to conduct further proceedings to establish the correct amount due and
owing. See Boyette v. BAC Home Loans Servicing, LP, 164 So. 3d 9, 11 (Fla. 2d DCA

2015) (reversing and remanding for further proceedings where foreclosure judgment's

inclusion of interest, property inspection fees, and attorney's fees was not supported by

competent, substantial evidence); see also Hovannesian v. PennyMac Corp., 190 So.
3d 681, 682 (Fla. 4th DCA 2016) (observing where foreclosure judgment included

unsupported awards of interest, attorney's fees, and miscellaneous expenses, "[t]he

appropriate remedy is to reverse and remand the judgment for further proceedings to

properly establish the correct amount due and owing").

             Affirmed in part; reversed in part; remanded.




NORTHCUTT, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                           -2-